               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION


ALEX HAMMER,                              )
                                          )
               Plaintiff,                 )
                                          )
    v.                                    )
                                          )   Civil Action No. 3:19-cv-00152
HENDRICK AUTOMOTIVE GROUP, AND            )
TONDA WILSMAN,                            )
                                          )
               Defendants.                )
                                          )

                                EXHIBIT A

                                    TO

                       NOTICE OF REMOVAL

                            Summons and Complaint




  Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 1 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 2 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 3 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 4 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 5 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 6 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 7 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 8 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 9 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 10 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 11 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 12 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 13 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 14 of 15
Case 3:19-cv-00152-RJC-DSC Document 1-1 Filed 03/28/19 Page 15 of 15
